Appeals from an order of the Supreme Court, Suffolk County, entered October 22, 1971, which granted plaintiff’s motion for leave to increase the ad damnum clause in her amended complaint from $500,000 to $2,000,000. Appeals dismissed, without costs. In view of our modification of the interlocutory judgment so as to strike the decretal provisions which were in favor of plaintiff and to dismiss the amended complaint insofar as it is against appellants, in a decision rendered herewith (O’Keefe v. Staples, 39 A D 2d 605), the appeals from this order have become moot. If we were not dismissing the appeals from the order, we would reverse the order and deny plaintiff’s motion (Hines v. City of Poughkeepsie, 36 A D 2d 830). Munder, Acting P. J., Martuscello, Shapiro, Christ and Benjamin, JJ., concur.